

116 HR 8112 IH: Increase Federal Disaster Cost Share Act of 2020
U.S. House of Representatives
2020-08-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8112IN THE HOUSE OF REPRESENTATIVESAugust 25, 2020Mr. Thompson of California (for himself, Mr. Bera, Mr. Carbajal, Mr. Cisneros, Mr. Costa, Mr. DeSaulnier, Ms. Eshoo, Mr. Garamendi, Mr. Huffman, Mr. Khanna, Mr. LaMalfa, Ms. Lee of California, Ms. Lofgren, Mr. Lowenthal, Mrs. Napolitano, Ms. Norton, Mr. Panetta, Mr. Rouda, and Ms. Speier) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo increase the Federal share provided under the Robert T. Stafford Disaster Relief and Emergency Assistance Act for a certain time frame during fiscal year 2020.1.Short titleThis Act may be cited as the Increase Federal Disaster Cost Share Act of 2020. 2.Increase of Federal shareNotwithstanding sections 203(h)(1), 403(b), 403(c)(4), 404(a), 406(b), 408(d), 408(g)(2), 428(e)(2)(B), 503(a), and 614(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) beginning on January 20, 2020, and ending on December 31, 2020, the Federal share of assistance provided under such sections shall be not less than 90 percent of the eligible cost of such assistance.